Citation Nr: 1112413	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-49 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for bilateral pes planus.

2.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1990 to June 1991.  

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claim for service connection for bilateral pes planus.  

In December 2010, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.  

In December 2010, the Veteran also directly submitted to the Board additional pertinent medical evidence of a connection between his current pes planus and his military service.  The agency of original jurisdiction (AOJ) has not considered this new evidence; however, the Veteran has signed a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2010).  Thus, there is no requirement for a remand to the AOJ for initial consideration of the newly submitted evidence.

The issue of service connection for pes planus is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The AOJ last denied service connection for pes planus in the December 2001 rating decision.  The Veteran was notified of the decision and of his appellate rights; however, he did not initiate an appeal of that decision.  

2.  Evidence received since the December 2001 rating decision is new, relevant, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for pes planus.


CONCLUSION OF LAW

1.  The December 2001 rating decision, with respect to the Veteran's claim of service connection for bilateral pes planus, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been submitted since the December 2001 rating decision which denied the Veteran's claim for service connection for bilateral pes planus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & West Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Because the Board is granting the Veteran's petition to reopen his claim for pes planus, and directing further development on remand, there is no need to discuss at this time whether VA has complied with its duties to notify and assist.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence to Reopen the Veteran's Service Connection Claim for Bilateral Pes Planus

The Veteran has alleged that his current pes planus was permanently aggravated by his military service from October 1990 to June 1991.  See the Veteran's September 2008 claim.

The AOJ originally denied service connection for pes planus as due to or aggravated by the Veteran's military service in the January 2000 rating decision.  The AOJ denied his claim for pes planus again in the May 2000 and December 2001 rating decisions after additional evidence had been associated with the record.  At the time of the December 2001 rating decision, the AOJ notified the Veteran of the decision and apprised him of his procedural and appellate rights.  The Veteran did not file a notice of disagreement (NOD) or a substantive appeal, thus not appealing that decision.  Therefore, the December 2001 decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  The Court has held that in determining whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis, including a prior denial based on the absence of new and material evidence.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The Board notes that although the AOJ has adjudicated the issue of service connection for pes planus on the merits during the course of this appeal, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the AOJ is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); see also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92 (March 4, 1992)  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen the claim for service connection for pes planus before proceeding to the merits on appeal.  If the Board finds that no new and material evidence has been received, that is where the analysis must end, and what the AOJ may have determined in that regard is irrelevant.

The Veteran filed the claim to reopen his previously denied claim for service connection for pes planus in September 2008.  Therefore, the amended regulation for new and material evidence applies.  See 66 Fed. Reg. at 45,620, indicating to apply the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Under the revised standards, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  The Court has elaborated on what constitutes new and material evidence.  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  See Evans v. Brown, 9 Vet. App 273, 285 (1996); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In the prior final rating decision of December 2001, the AOJ denied the Veteran's claim for service connection for pes planus because the AOJ concluded that the Veteran's pes planus had existed prior to his service and the evidence did not show that his condition had permanently worsened during his military service.  In short, the AOJ concluded that service connection could not be granted on the basis of aggravation.  At the time of that decision, the AOJ had considered the Veteran's STRs which showed a diagnosis of pes planus at the time of his induction and then subsequent treatment for pes planus which resulted in a medical discharge, as well as the Veteran's statements that his condition had been aggravated by his military service.  

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last final rating decision.  In this instance, several private treatment records were submitted by the Veteran.  This includes a private treatment record dated in November 2008, which recorded treatment for the Veteran's pes planus and indicated that his pain had a five-year history with intermittent symptoms, but also noted that the Veteran's pes planus history may have begun fifteen years prior, or close to the time of his active military service.  The Veteran has also submitted private treatment records dated in July and November 2010 from B. Jackson, D.P.M. (Doctor or Podiatric Medicine).  The first of these records indicated that the Veteran's feet may have been injured during his military service.  The latter of the medical records from Dr. Jackson noted that he had been provided with a review of the Veteran's STRs and indicated that these records showed that the Veteran's pes planus condition had "worsened while [he was] serving in the military."  

The private treatment records submitted by the Veteran are clearly new, and, with the November 2010 private treatment record from Dr. Jackson, provide material evidence that the Veteran's pes planus may have been permanently aggravated by his military service.  Therefore, with new evidence that the Veteran's bilateral pes planus was aggravated by his military service, this evidence is new and material within the meaning of 38 C.F.R. § 3.156(a).  

As new and material evidence has been received, the claim for service connection for pes planus is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received, the claim for service connection for pes planus is reopened.  To this extent, the appeal is granted.  


REMAND

The Board concludes that additional development of the evidence is necessary through the provision of a new VA medical examination and opinion.  

The first requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  In this case, the Veteran has submitted a private treatment record dated in November 2008 which indicated a diagnosis of "collapsing pes planus, gastroc equines, and plantar fasciitis," from the Palmetto Podiatry Clinic.  The Veteran was also provided with a VA medical examination in November 2009, which diagnosed him with "[b]ilateral pes planus with ankle pronation."  The Veteran submitted a private treatment record dated in July 2010 from Dr. Jackson, which also indicated diagnoses of bilateral pes planus, and plantar fasciitis.  Finally, the Veteran has indicated several times that he currently experiences pain in his feet due to his pes planus.  See the Veteran's December 2001 statement, September 2009 claim, and the hearing transcript pges. 9, 11-13, as well as the November 2008 private treatment record from the Palmetto Podiatry Association, the VA medical examination of November 2009, and the July 2010 private treatment record from Dr. Jackson.  The Veteran is certainly competent to indicate current symptoms of pain in his feet, particularly as these have been endorsed by several medical examiners.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 38 C.F.R. § 3.159(a)(2).  Therefore, the Board concludes that the Veteran experiences bilateral pes planus which may be considered for service connection.  

At the time of his enlistment examination of February 1990, the Veteran was noted to be experiencing mild pes planus.  If a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  

The Veteran has provided lay testimony that he experienced a permanent increase in symptoms relating to his pes planus during his military service.  See the Veteran's March 2009 NOD, and the hearing transcript pges. 2-3, 4, 7, 13; see also the November 2009 VA medical examination.  The Veteran has indicated that he had not experienced any symptoms of pain related to his pes planus prior to his military service.  See the Board hearing transcript pges. 2-3, 6, 13.  He has indicated that he began experiencing pain symptoms during basic training, but did not want to complain so he pushed forward.  Id.  In fact, the Veteran has indicated that he was not aware of the condition until he began receiving treatment during his military service.  See the Veteran's December 2001 and December 2008 statements, September 2008 claim, March 2009 NOD, December 2009 substantive appeal (VA Form 9), and the hearing transcript pges. 4, 6, 7, 13.  He indicated that he first sought treatment for the pain in his feet after he had been transferred to Camp Lejeune for his occupational specialty training.  Id. at 3.  He was treated with painkillers and orthopedic inserts, but these did not help.  Id at 3.  Shortly after this, he was found to be unfit for duty and discharged from service.  Id. at 5.  The Veteran is competent to indicate that he experienced increased symptoms relating to his pre-existing pes planus during his military service, as the symptoms of pain and difficulty walking may be readily observed and do not require medical skill or knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  

The Veteran's statements regarding an increase during his service are supported by his STRs, which show that he had mild pes planus at the time of his enlistment, but was found to be fit for duty.  Later, his pes planus increased to the point where he was ultimately discharged.  In this regard, the Veteran was first noted to be experiencing problems with his feet which required treatment in April 1991.  At that time, the treating physicians noted that the Veteran was experiencing edema and pain with difficulty standing, marching, and performing drill, as well as other orthopedic symptoms.  His pre-existing pes planus was indicated as the cause of his symptoms.  In May 1991, the Veteran was provided with arch supports, but it was indicated that this did improve his disorder.  The Veteran was referred to a medical board for review of his pes planus.  

The May 1991 medical board reviewed the Veteran's enlistment examination and the diagnosis of mild pes planus, as well as the subsequent treatment history which had been ineffective at reducing the Veteran's pes planus symptoms.  The medical board report noted that the Veteran was experiencing a "complete collapse of the medial longitudinal arch and rolling in of the rearfoot, bilaterally."  The board concluded that the Veteran should be medically separated from service.  

The Veteran's STRs indicate that he may have experienced an increase in his service-connected condition during his military service.  See Townsend v. Derwinski, 1 Vet. App. 408, 409-10 (1991) (where Veteran's preexisting pes planus condition was noted to be minimal soon after induction but severe at separation, Court stated that the condition had increased in severity and held that the presumption of aggravation had attached).  However, a finding of a permanent increase requires medical skill or knowledge.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  The Board notes that the Veteran has indicated that he did not receive any treatment for his pes planus after service until the November 2008 private treatment record from the Palmetto Podiatry Clinic.  See the Veteran's June 2009 statement, and the hearing transcript pg. 8.  The Federal Circuit Court has held that an extensive lapse of time between the alleged events in service and the initial manifestation of the subsequently reported symptoms and/or treatment is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In this regard, competent medical professionals have also indicated that the Veteran's pes planus increased during his military service.  The VA medical examination of November 2009 has indicated that the Veteran experienced increased symptoms of his pes planus during his military service.  In addition, the Veteran submitted a private treatment record dated in July 2010 from Dr. Jackson, which indicated that it is "possible" that the Veteran sustained an injury to his feet while in the military.  Subsequently, Dr. Jackson reviewed the Veteran's STRs and noted the May 1991 indication of a "complete collapse of the medial longitudinal arch," and the "complete rolling in of the rearfoot."  Dr. Jackson indicated that "[i]t appears on discharge [that the Veteran's] condition worsened while serving in the military."  As such, there is clearly competent medical and lay evidence which indicates that the Veteran's pes planus disorder increased in severity during his military service.  

With evidence of an increase in the Veteran's pre-existing condition during his military service, the Veteran's pes planus disorder will be considered aggravated by his military service unless it is shown that the increase was due to the natural progression of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); 

Dr. Jackson recorded in July 2010 that it was "possible" that the Veteran's feet were injured during his military service.  The November 2010 record from Dr. Jackson stated that, after a review of the Veteran's STRs, the medical record showed that his pes planus condition had "worsened while serving in the military."  However, Dr. Jackson's November 2010 private treatment record did not provide any statement as to whether the increase in the Veteran's pes planus during service was a permanent increase due to the Veteran's military service or merely due to the natural progression of the disorder.  As such, the private treatment records submitted by the Veteran have not specifically addressed whether or not the Veteran's increase in pes planus was due to the natural progression of his disorder.

The VA medical examination of November 2009 indicated that the Veteran's foot pain during his military service was due to a "congenital condition," and that "most likely [the Veteran's] symptoms of pain would have developed regardless."  As such, there is a clear finding that the Veteran's condition was due to the natural progression of his pre-existing disorder.  38 C.F.R. § 3.306(a).  However, the November 2009 VA medical examiner did not specifically address any of the Veteran's STRs, in particular the opinion did not address the May 1991 finding of the medical board that the Veteran experienced a "complete collapse of the medial longitudinal arch and rolling in of the rearfoot bilaterally" at that that time, which was referenced in the November 2010 opinion from Dr. Jackson.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In this case, the VA medical examination has not fully addressed the medical evidence of record or the issues on appeal.  Furthermore, the Veteran has indicated that the VA medical examination of November 2009 and the findings of Dr. Jackson have been contradictory.  See the hearing transcript pg. 10.  In light of the inadequacies identified in the November 2009 VA medical examination and the new medical evidence submitted by the Veteran, the Board concludes that the Veteran should be provided with a new VA orthopedic examination, by a physician who has not previously examined the Veteran, to fully review the history and treatment of the Veteran's bilateral pes planus disorder.

Accordingly, the case is REMANDED for the following action:  

1.	Arrange for the Veteran to undergo a VA orthopedic examination, by an appropriate specialist, to determine the nature and etiology of his current pes planus.  The examiner should be (if possible) a physician who has not previously examined the Veteran.  The Veteran is hereby advised that a failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.  The examination should include any diagnostic testing or evaluation deemed necessary. 

	Based on a direct examination of the Veteran and comprehensive review of the claims file, please address the following issues regarding the Veteran's claim for pes planus:

(A)	Please provide a comprehensive review of the history of the Veteran's pes planus.  This should include the findings of the Veteran's enlistment examination, the subsequent in-service treatment and medical board reports relating to his pes planus, the findings of the VA medical examination of November 2009 and the Veteran's private treatment record, particularly those provided by Dr. Jackson, as well as any relevant history provided by the Veteran.

	Then, please answer the following questions:

(A)	Please offer an opinion as to whether the Veteran's pre-existing pes planus permanently increased in severity during his military service from October 1990 to June 1991?

(B)	If there was a permanent increase in severity of the Veteran's pre-existing pes planus during his October 1990 to June 1991 military service, was this permanent increase in severity due to the natural progression of the disorder?

(C)	Provide a rationale for any opinion provided, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and explain why this is not possible.	

2.	Then review the Veteran's claims file and ensure that the foregoing development action has been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication.

3.	After completing the above development, the AOJ should readjudicate the issue of service connection for bilateral pes planus, to include as a pre-existing condition aggravated by service, considering any new evidence secured since the August 2010 supplemental statement of the case (SSOC).  If this claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


